Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 16 each refer to an apparent pH range, but do not define the test of the apparent pH. The value will depend on the solvent(s) used. For purposes of examination, Examiner assumes the claim uses the test in the specification, wherein the apparent pH is measured of the solution prepared from adding 10 grams of the first polyol to 60 mL of a 10% H2O by weight in isopropyl alcohol solution.
All other claims depend from one of the above and do not remedy the deficiency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2003171643).
Tanaka discloses a two part polyurethane adhesive comprising a part A comprising an isocyanate polyurethane prepolymer and a part B comprising a polyol [abstract] wherein the part A also includes a plasticizer [0026] and the part B includes polyether polyols, amine containing polyols of the formula (1), below or mixtures thereof [0017]

    PNG
    media_image1.png
    79
    197
    media_image1.png
    Greyscale
wherein R1 is an alkylene and R2 is an oxyalkylene chain [0017]. When mixtures of polyol are used, Tanaka does not disclose the ratio of each polyol. However, from the disclosure of a mixture of two polyols, the ordinarily skilled artisan would have immediately envisaged a ratio of 50/50. A generic chemical formula will anticipate a claimed species covered by the formula when the species can be "at once envisaged from the formula, see MPEP 2131.02. There is no disclosure of water in the composition. The exemplified prepolymer of part A is the reaction product of an ethylene oxide copolymer and a diisocyanate [0038]. The exemplified amine containing polyols has OH# of 760 and 820 [0039]. The composition may also include a filled agent (filler) [0026] as well as a tertiary amine or tin catalyst [abstract]. Regarding the volumetric ratio of part A and part B is not disclosed in Ex parte Douros, 163 U.S.P.Q. 667 (P.T.O. Bd. App. 1968). So it would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the volumetric ratios of the claims in the composition of Tanaka.
	Regarding the apparent pH of the claim 1, the first exemplified amine containing polyol EDO-300 is an ethylene diamine based polyether polyol with a functionality of 4 that has OH# of 760 [0039]. Meanwhile, the specification indicates that Pluracol 355 is an ethylene diamine based [see BASF] tetrol according to the invention with an OH# of 450, functionality of 4 and apparent pH of 11.82 [see Table 2 of the specification]. Since EDP-300 has a higher OH# it will have a lower molecular weight, and therefore a higher concentration of N groups, resulting in a higher apparent pH than Pluracol 355, therefore higher than 11.82 and within the claimed range. 
Regarding claim 10, it is the examiner’s position that the amount of a disclosed filler (filled agent) is a result effective variable because changing them will clearly affect the type of product obtained. Larger amounts of filler to a point will provide higher mechanical properties, while lower amounts will have better processability. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize the filler including within the scope of the present claims so as to produce desired end results. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Likewise, regarding claim 12, the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Alternatively, regarding claim 12, the catalyst of Tanaka is included in an amount exemplified from 0 to 2.5 to 5 parts by weight per 100 parts by weight of polyol component [Table 1].


Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2003171643) in view of Casati (US 20110009515 A1).
Tanaka, discussed above, does not disclose the polyol having a 3 to 6 amino groups per molecule. 
Casati teaches storage stable polyol blends for use in polyurethane adhesives [0052] that includes a two polyols [0009] including 10 to 50 weight percent of an amine initiated polyether polyol [0036] wherein the amines preferably include 3 amino groups prepared from the alkoxylation of an initiator having the formula:

    PNG
    media_image2.png
    35
    250
    media_image2.png
    Greyscale

Wherein A includes nitrogen and m is 2 when A is nitrogen [0024, 0028] and include 3,3’-diamino-N-methyldipropylamine [0031] including an exemplified tetrol based on 3,3’-diamino-N-methyldipropylamine with 4 OH groups and 3 amino groups [0080]. The polyol blend 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to used the polyol mixture including amine initiated polyether polyols of the claims in the composition of Tanaka because Casati teaches the claimed polyol mixture and that it provides a storage stable polyol blend with decreased amount of VOCs and increased amount of renewable resources and the amine initiated polyols provide autocatalytic activity. 
	Regarding the apparent pH of the claims 13 and 16, Casati discloses the above discussed tetrol based on an alkoxylated 3,3’-diamino-N-methyldipropylamine with a molecular weight of 1000 to 12,000 [0024] which is an OH# for a tetrol of . Meanwhile, the specification indicates that Pluracol 355 is an ethylene diamine based [see BASF] tetrol according to the invention with a functionality of 4 and apparent pH of 11.82 [see Table 2 of the specification]. Furthermore, the specification indicates that polyols having an amino group may have molecular weight 200 to 10,000 [p13 lines 26-29] and an OH# of 25 to 2000 [p13 lines 17-19]. Given that the apparent pH will be dependent on the number amino groups, the hydroxyl functionality, and the Mw/OH#, and the polyols of Casati have the same hydroxyl functionality, Mw and OH# and the a higher amount of amino groups compared to the exemplified amine containing polyols of the specification, one would expect a range of apparent pH overlapping the claimed range and having higher apparent pH than the exemplified amine containing polyols with lower amounts of amine groups. 
Regarding claims 14-15, the volumetric ratio of part A and part B is not disclosed in Tanaka. However, either part may be mixed with a diluent to facilitate coating [0026]. The volumetric ratio will largely depend on the amount of diluent added to each part. It is obvious to add a carrier to an obvious compound. Ex parte Douros, 163 U.S.P.Q. 667 (P.T.O. Bd. App. 1968).


Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2003171643) in view of Niemann (US 20070129451 A1).
Tanaka, discussed above, does not disclose the claimed amount of the filler in claim 10, though it does disclose the composition comprising a filler in the polyol component [0026].
Niemann discloses similar two component polyurethane compositions with a separate polyol component [abstract]. The polyol component may contain from 1 to about 15 weight percent of a filler [claim 13, 0032]. Niemann teaches that this amount of filler enhances the compressive strength of the foam [0032].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed amount of filler for the filler of Tanaka because Niemann teaches that this amount of filler enhances the compressive strength of the foam.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Regarding claim 12, the catalyst of Tanaka is included in an amount exemplified from 0 to 2.5 to 5 parts by weight per 100 parts by weight of polyol component [Table 1].
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2003171643) in view of Niemann (US 20070129451 A1) and further in view of Robertson et al (WO 9510555 A1).

Robertson discloses similar adhesive polyurethane compositions comprising an isocyanate terminated prepolymer and an amine initiated polyether polyol [abstract, p3 line 22 et seq, p6 line 29 through p8 line 30]. Robertson discloses additional catalyst components to improve cure rate of the system including 0.1 to 2.0% parts by weight of catalyst [p9 lines 12-25]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed amount of catalyst in Modified Tanaka because Robertson teaches that .01 to 2.0wt% improves cure rate of the system. A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-11191302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766